Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2-8-21 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Busch (US 2018/0217429) in view of Choi et al. (US 2005/0062913).
Regarding claim 1, Busch (Fig. 2C, 4, 6, and 8) discloses a bidirectional display device comprising:
a first transparent display panel (202) outputting a first image in a first direction (eg. an image is output to the left in Fig. 4A, towards observer 400) and transmitting light reflected in a second direction that is an opposite direction of the first direction (eg. as seen in Fig. 8D, light reflected off 808 is transmit to the right through the panel to viewer 800);
a transmittance control panel (204) disposed behind the first transparent light panel (eg. below 202 in Fig. 2C);
a second transparent display panel (206) outputting a second image in the second direction (eg. an image is output to the right in Fig. 4O, towards observer 402) and transmitting light reflected in the first direction (eg. as seen in Fig. 8G, light reflected off 808 is transmit towards the left through the panel to viewer 800);
a transmittance controller (110) connected to the transmittance control panel (seen as a line in Fig. 2C, and discussed in [0305]) and controlling transmittance of at least one object included in the first image or the second image (eg. as seen in Fig. 4D, when 204 is controlled to be opaque, viewer 402 is blocked from seeing the first image on 202, see [0364]); and
an image output controller (eg. a “server”) controlling output of the first image and the second image (specific “annotations,” also described as “content on the screen,” can be displayed based on information from a “server,” see [0746]),
wherein the image output controller determines the kinds of objects included in the first and second images (eg. whether the first image is an “annotation”) and controls output of areas where the objects exist in consideration of the kinds of the output objects (eg. the annotations 1904 are output specifically on top of the corresponding areas of the scenery as seen in Fig. 19A),
wherein the transmittance control panel determines transmittance corresponding to the kinds of the objects (eg. when the object is an “annotation,” the transmittance of the area corresponding to the annotation is different than when the object is a “background” such as the mountain or trail seen in Fig. 19A) and controls transmittance of the areas where the objects exist to fit the determined transmittance (as discussed above, and as seen in Fig. 19A, the transmittance of the area corresponding to the annotation is controlled so it is viewed over the top of the transparent background, see also [0745]).
However, although Busch discloses wherein the transparent display panels may be LCD panels with backlights (see [0274]), Busch fails to teach or suggest wherein the display includes a first and second transparent light panel.
Choi (Fig. 12) discloses a bidirectional display device comprising:
a first transparent display panel (700);
a first transparent light panel (820) disposed behind the first transparent display panel (eg. below 700 in Fig. 12) and providing light to the first transparent display panel (seen in Fig. 12, light L3 is provided to display panel 700);
a control panel (“luminance controlling member 840”) disposed behind the first transparent light panel (seen in Fig. 12, 840 is below 820);
a second transparent display panel (200);
a second transparent light panel (830) disposed between the control panel and the second transparent display panel (830 is between 840 and 200) and providing light to the second transparent display panel (seen in Fig. 12, 830 provides light L5 to display panel 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Busch to include a first and second transparent light panel as taught by Choi because this allows the first and second display panels to have individually controllable backlighting, improving the image quality.

Regarding claim 16, Busch (Fig. 2C, 4, 6, and 8) discloses a method of controlling a bidirectional display device, the method comprising:
outputting a first image in a first direction (eg. an image is output to the left in Fig. 4A, towards observer 400) through a first transparent display panel (202) transmitting light reflected in a second direction that is an opposite direction of the first direction (eg. as seen in Fig. 8D, light reflected off 808 is transmit to the right through the panel to viewer 800);
outputting a second image in the second direction (eg. an image is output to the right in Fig. 4O, towards observer 402) through a second transparent display panel (206) transmitting light reflected in the first direction (eg. as seen in Fig. 8G, light reflected off 808 is transmit towards the left through the panel to viewer 800);
determining the kind of an object included in the first image or the second image (eg. if the first image includes content that requires privacy, as discussed in [0469]) and controlling transmittance of a transmittance control panel (204) in response to the kind of the object (seen in Fig. 8J, the image 828 is blocked by 204 so that it can be seen by 802, but not by 800),
wherein the image output controller determines the kinds of objects included in the first and second images (eg. whether the first image is an “annotation”) and controls output of areas where the objects exist in consideration of the kinds of the output objects (eg. the annotations 1904 are output specifically on top of the corresponding areas of the scenery as seen in Fig. 19A),
wherein the controlling transmittance of a transmittance control panel comprises:
controlling output of areas where objects exist in consideration of the kinds of the output objects (as discussed above, seen in Fig. 8J, the area of image 828 is blocked by 204 so that it can be seen by 802, but not by 800),
determining transmittance correspond to the kinds of the objects (eg. when the object is an “annotation,” the transmittance of the area corresponding to the annotation is different than when the object is a “background” such as the mountain or trail seen in Fig. 19A), and
controlling transmittance of the areas where the objects exist to fit the determined transmittance (as discussed above, and as seen in Fig. 19A, the transmittance of the area corresponding to the annotation is controlled so it is viewed over the top of the transparent background, see also [0745]).
However, Busch fails to teach or suggest a method which includes first or second transparent light panels.
Choi (Fig. 12) discloses a method of controlling a bidirectional display device, the method comprising:
outputting a first image in a first direction (upwards in Fig. 12) through a first transparent display panel (700), and outputting light in the first direction (L3 is output upwards) through a first transparent light panel (820) disposed behind the first transparent display panel (seen below 700 in Fig. 12);
outputting a second image in the second direction (downwards in Fig. 12) through a second transparent display panel (200), and outputting light in the second direction (L5 is output downwards) through a second transparent light panel (830) disposed behind the second transparent display panel (seen above 200 in Fig. 12); and
controlling a control panel (840) disposed between the first and second transparent light panels (“luminance controlling member 840 disposed between the first and second light guiding members 820, 830” as discussed in [0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Busch to include a first and second transparent light panel as taught by Choi because this allows the first and second display panels to have individually controllable backlighting, improving the image quality.

Regarding claim 8, Busch and Choi disclose a bidirectional display device as discussed above, and Busch further discloses the device further comprising at least one first image sensor photographing in the first direction (eg. a camera to detect the user's eyes as discussed in [0533] and [0537]) and at least one second image sensor photographing in the second direction (eg. sensors to detect object 1802, discussed in [0535], which may be an image sensor such as a camera, see [0504]), wherein the image output controller controls output of the first image and the second image on the basis of images taken by the first image sensor and the second image sensor (eg. based on the detected position of the user’s eyes, and the detected position of external object 1802, the placement of annotations are adjusted as discussed in [0540]). 

Regarding claim 9, Busch and Choi disclose a bidirectional display device as discussed above, and Busch further discloses wherein the image output controller senses user's gaze from the images taken by the first image sensor and the second image sensor (“user gaze tracking” discussed in [0533]), and creates and outputs images of visual points (“annotations”) corresponding to the user's gaze (discussed in [0540], based on the location of the user, determined by gaze tracking, the placement of the annotations are adjusted).

Regarding claim 13, Busch and Choi disclose a bidirectional display device as discussed above, and Busch further discloses wherein the image output controller determines that the kinds of the objects included in the first and second image are security documents (eg. “maintain the privacy of the content on the screen” as discussed in [0469]) and provides position and size information of the areas where the objects exist to the transmittance control panel (eg. the top of the display in Fig. 8J), and controls output of the objects in one of the first and second images (eg. as seen in Fig. 8J, the image displayed with 828 to viewer 802 is blocked with the transmittance control panel so that viewer 800 cannot see it, in the area near the top of the display). 

Regarding claim 14, Busch and Choi disclose a bidirectional display device as discussed above, and Busch further discloses the device comprising a space arrangement information manager (“control electronics may be built into the hinge” as discussed in [0639]) communicating with another bidirectional display device (a first bidirectional display device including 102, 104, and 106, and a second bidirectional display device including 1102, 1104, and 1106, shown in Fig. 11) and determining space arrangement information showing arrangement relationship with the another bidirectional display device (“the absolute and relative orientation of each element of the device can be ascertained and used to determine the configuration and context of the device in order to help choose a display mode and orientation” as discussed in [0639]). 

Regarding claim 15, Busch and Choi disclose a bidirectional display device as discussed above, and Busch further discloses wherein the image output controller controls output of the first and second images on the basis of the space arrangement information provided by the space arrangement information manager (several examples of different modes discussed regarding the various configuration in Fig. 11, eg. a “normal mode” discussed in [0643] which uses the top display to show a system desktop viewable only in one direction in a privacy mode, and the bottom display to show a keyboard). 

Regarding claim 17, Busch and Choi disclose a method as discussed above, and the combination further discloses wherein the method comprising:
emitting predetermined light through the first transparent light panel (eg. L3 being emit through 820 of Choi, as discussed previously);
detecting light collected through a plurality of light reception waveguides (L3 passes through 820 of Choi, which is a “light guide” as discussed in [0122], which the examiner interprets as a type of “waveguide”) and light reception elements (the pixels are used to “detect reflected light” as discussed in [0298] of Busch) fixed to respectively correspond to predetermined area units (eg. pixel areas) of the first transparent display panel (eg. each pixel is in a predetermined place of the display); and
determining intensity of the detected light and sensing approach of an object in the first direction on the basis of the intensity of the light (“detect reflected light from a finger in contact or near the assembly” as discussed in [0298] in order to detect a “touch input”).
It would have been obvious to one of ordinary skill in the art to combine Busch and Choi for the same reasons as discussed above.

Regarding claim 18, Busch and Choi disclose a method as discussed above, and the combination further discloses wherein the method comprising:
emitting predetermined light through the second transparent light panel (eg. L5 being emit through 830 of Choi, as discussed previously);
detecting light collected through a plurality of light reception waveguides (L5 passes through 830 of Choi, which is a “light guide” as discussed in [0124], which the examiner interprets as a type of “waveguide”) and light reception elements (the pixels are used to “detect reflected light” as discussed in [0298] of Busch) fixed to respectively correspond to predetermined area units (eg. pixel areas) of the second transparent display panel (eg. each pixel is in a predetermined place of the display); and
determining intensity of the detected light and sensing approach of an object in the second direction on the basis of the intensity of the light (“detect reflected light from a finger in contact or near the assembly” as discussed in [0298] in order to detect a “touch input”).
It would have been obvious to one of ordinary skill in the art to combine Busch and Choi for the same reasons as discussed above.

Regarding claim 20, Busch and Choi disclose a method as discussed above, and Busch further discloses the method comprising:
communicating (using “control electronics” as discussed in [0639]) with another bidirectional display device (a first bidirectional display device including 102, 104, and 106, and a second bidirectional display device including 1102, 1104, and 1106, shown in Fig. 11) and determining space arrangement information showing arrangement relationship with the another bidirectional display device (“the absolute and relative orientation of each element of the device can be ascertained and used to determine the configuration and context of the device in order to help choose a display mode and orientation” as discussed in [0639]); and
controlling output of the first and second images on the basis of the space arrangement information (several examples of different modes discussed regarding the various configuration in Fig. 11, eg. a “normal mode” discussed in [0643] which uses the top display to show a system desktop viewable only in one direction in a privacy mode, and the bottom display to show a keyboard).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Busch and Choi as applied to claim 1 above, and further in view of Nichol et al. (US 2014/0049983).
Regarding claim 2, Busch and Choi disclose a bidirectional display device as discussed above, however fail to teach further details of the transparent light panels.
Nichol (Fig. 4 and 12) discloses a first transparent light panel which includes:
a plurality of light sources (102) disposed at corners of the panel (eg. the bottom corners as seen in Fig. 4);
a light emission waveguide (107) having a structure that delivers light from the light sources to areas corresponding to pixel units of the first transparent display panel (light from 102 is directed through 107 to the pixel area 108, see also Fig. 12);
a light source controller controlling the light sources to emit light to the areas corresponding to the pixel units of the first transparent display panel (called “control circuitry” in [0412]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first transparent light panel of Busch and Choi to include a plurality of light sources, a light emission waveguide, and a light source controller as taught by Nichol because this reduces the volume of the light panel (eg. compared to fiber optic based systems, see [0004]).

Regarding claim 5, Busch and Choi disclose a bidirectional display device as discussed above, however fail to teach further details of the transparent light panels.
Nichol (Fig. 4 and 12) discloses a second transparent light panel which includes:
a plurality of light sources (102) disposed at corners of the panel (eg. the bottom corners as seen in Fig. 4);
a light emission waveguide (107) having a structure that delivers light from the light sources to areas corresponding to pixel units of the second transparent display panel (light from 102 is directed through 107 to the pixel area 108, see also Fig. 12);
a light source controller controlling the light sources to emit light to the areas corresponding to the pixel units of the second transparent display panel (called “control circuitry” in [0412]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second transparent light panel of Busch and Choi to include a plurality of light sources, a light emission waveguide, and a light source controller as taught by Nichol because this reduces the volume of the light panel (eg. compared to fiber optic based systems, see [0004]).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Busch, Choi, and Nichol as applied to claims 2 and 5 above, and further in view of Hwang et al. (US 2012/0229422).
Regarding claim 3, Busch, Choi, and Nichol disclose a bidirectional display device as discussed above, and Nichol further discloses wherein the first transparent light panel further includes a light reception waveguide (called a “second lightguide” in [0365]).  However, Busch, Choi, and Nichol fail to teach or suggest wherein there are a “plurality” of light reception waveguides, a plurality of light reception elements, or a sensing controller.
Hwang (Fig. 4) discloses a transparent light panel which includes:
a plurality of light reception waveguides (250 and 252) fixed to respectively correspond to predetermined area units of the first transparent display panel (eg. the left and right areas, seen in Fig. 4, see also [0076]);
a plurality of light reception elements (260 and 262) connected to the light reception waveguides (on the left and right sides, respectively) and collecting light from the light reception waveguides (shown as arrows in Fig. 4, “guiding light” as discussed in [0076]); and
a sensing controller (called a “touch detection controller” in [0056]) determining intensity of light detected from the light reception elements (eg. the light reflected from a finger will have a greater intensity than the non-touched regions) and determines approach of the object on the basis of the intensity of the light (“calculate a position of a touch” based on the detected light as discussed in [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first transparent light panel of Busch, Choi, and Nichol to include a plurality of light reception waveguides as taught by Hwang because this allows for touch detection without decreasing the aperture ratio of the display and decreases the manufacturing cost (see [0084]).

Regarding claim 6, Busch, Choi, and Nichol disclose a bidirectional display device as discussed above, and Nichol further discloses wherein the second transparent light panel further includes a light reception waveguide (called a “second lightguide” in [0365]).  However, Busch, Choi, and Nichol fail to teach or suggest wherein there are a “plurality” of light reception waveguides, a plurality of light reception elements, or a sensing controller.
Hwang (Fig. 4) discloses a second transparent light panel which includes:
a plurality of light reception waveguides (250 and 252) fixed to respectively correspond to predetermined area units of the second transparent display panel (eg. the left and right areas, seen in Fig. 4, see also [0076]);
a plurality of light reception elements (260 and 262) connected to the light reception waveguides (on the left and right sides, respectively) and collecting light from the light reception waveguides (shown as arrows in Fig. 4, “guiding light” as discussed in [0076]); and
a sensing controller (called a “touch detection controller” in [0056]) determining intensity of light detected from the light reception elements (eg. the light reflected from a finger will have a greater intensity than the non-touched regions) and determines approach of the object on the basis of the intensity of the light (“calculate a position of a touch” based on the detected light as discussed in [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first transparent light panel of Busch, Choi, and Nichol to include a plurality of light reception waveguides as taught by Hwang because this allows for touch detection without decreasing the aperture ratio of the display and decreases the manufacturing cost (see [0084]).

Claims 4, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Busch and Choi as applied to claims 1 and 16 above, and further in view of Mizushima et al. (US 2010/0220261) and .
Regarding claim 4, Busch and Choi disclose a bidirectional display device as discussed above, however fail to teach or suggest wherein the first transparent light panel includes a first sub-panel and a second sub-panel.
Mizushima (Fig. 2 and 4) discloses a transparent light panel which includes:
a first sub-panel (corresponding to blue) including a light source (12c) corresponding to predetermined cell units (eg. each cell corresponding to a “pixel,” see [0044]) and a light emission waveguide (303), and configuring predetermined first resolution (correspond to the resolution of the grooves 311, which are the same as the pixels, as “the blue laser beam may enter the blue color pixel unit” as discussed in [0044]); and
at least one second sub-panel (corresponding to green) including a light source (12b) corresponding to the predetermined cell units (eg. the pixels, as discussed above) and a light emission waveguide (312), configuring the predetermined first resolution (similarly to as discussed above), and adjusted in positions of the predetermined cell units (seen in Fig. 2B, the B and G locations are shifted) on the basis of a multi-layering method (seen in Fig. 4A, there are multiple layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first transparent light panel of Busch and Choi to include a first sub-panel and a second sub-panel as taught by Mizushima because this improves light use efficiency (see [0005]).
However, Busch, Choi, and Mizushima only teach a single light source.
Nichols (Fig. 45) discloses wherein a single light source may instead be divided into a plurality of light sources for each layer of the light guides (eg. 4501, 4502, 4503, and 4504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first transparent light panel of Busch, Choi, and Mizushima to include a plurality of light sources as taught by Nichols because this prevents the heat from the light sources from reaching each other (see [0594]).

Regarding claim 7, Busch and Choi disclose a bidirectional display device as discussed above, however fail to teach or suggest wherein the second transparent light panel includes a third sub-panel and a fourth sub-panel.
Mizushima (Fig. 2 and 4) discloses a transparent light panel which includes:
a third sub-panel (corresponding to blue) including a light source (12c) corresponding to predetermined cell units (eg. each cell corresponding to a “pixel,” see [0044]) and a light emission waveguide (303), and configuring predetermined first resolution (correspond to the resolution of the grooves 311, which are the same as the pixels, as “the blue laser beam may enter the blue color pixel unit” as discussed in [0044]); and
at least one fourth sub-panel (corresponding to green) including a light source (12b) corresponding to the predetermined cell units (eg. the pixels, as discussed above) and a light emission waveguide (312), configuring the predetermined first resolution (similarly to as discussed above), and adjusted in positions of the predetermined cell units (seen in Fig. 2B, the B and G locations are shifted) on the basis of a multi-layering method (seen in Fig. 4A, there are multiple layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second transparent light panel of Busch and Choi to include a third sub-panel and a fourth sub-panel as taught by Mizushima because this improves light use efficiency (see [0005]).
However, Busch, Choi, and Mizushima only teach a single light source.
Nichols (Fig. 45) discloses wherein a single light source may instead be divided into a plurality of light sources for each layer of the light guides (eg. 4501, 4502, 4503, and 4504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first transparent light panel of Busch, Choi, and Mizushima to include a plurality of light sources as taught by Nichols because this prevents the heat from the light sources from reaching each other (see [0594]).

Regarding claim 19, Busch and Choi disclose a method as discussed above, however fail to teach or suggest wherein the first transparent light panel includes a first sub-panel and a second sub-panel.
Mizushima (Fig. 2 and 4) discloses a method of controlling a display, the method comprising:
outputting light through a first sub-panel (corresponding to blue), which includes a light source (12c) and a light emission waveguide (303) corresponding to predetermined cell units (eg. each cell corresponding to a “pixel,” see [0044]) and configures predetermined first resolution (correspond to the resolution of the grooves 311, which are the same as the pixels, as “the blue laser beam may enter the blue color pixel unit” as discussed in [0044]), and at least one second sub-panel (corresponding to green) which configures the predetermined first resolution (similarly to as discussed above), and adjusted in positions of the predetermined cell units (seen in Fig. 2B, the B and G locations are shifted) and outputting light having second resolution relatively higher than the predetermined first resolution (the combined resolution of the R, G, and B sub pixels is higher than the resolution of the pixel units by themselves) by adjusting light output of the first sub-panel and the second sub-panel (eg. the first sub-panel is adjusted to control blue light pixels while the second sub-panel is adjusted to control green light pixels) on the basis of a multi-layering method (seen in Fig. 4A, there are multiple layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first transparent light panel of Busch and Choi to include a first sub-panel and a second sub-panel as taught by Mizushima because this improves light use efficiency (see [0005]).
However, Busch, Choi, and Mizushima only teach a single light source.
Nichols (Fig. 45) discloses wherein a single light source may instead be divided into a plurality of light sources for each layer of the light guides (eg. 4501, 4502, 4503, and 4504).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first transparent light panel of Busch, Choi, and Mizushima to include a plurality of light sources as taught by Nichols because this prevents the heat from the light sources from reaching each other (see [0594]).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, Busch and Choi disclose a bidirectional display device as discussed above, and Busch further discloses wherein the image output controller determines that the kinds of the objects included in the first and second image are documents (eg. as discussed in [0404], both sides of the display may show a copy of the same document in a “sharing mode”) and provides position and size information of the areas where the objects exist (eg. as seen in Fig. 7C, and as discussed in [0407], the locations of the images are on the top for the right viewer 702, and on the bottom for the left viewer 700), and the kinds of the objects to the transmittance control panel (eg. in order to control 714 to block the correct locations).

However, none of the currently cited references of record teaches or suggest wherein the image output controller “controls the objects included in the first and second images to be switched” when combined with each of the other currently cited claim limitations.

Response to Arguments
Applicant's arguments filed 2-8-21 have been fully considered but they are not persuasive.
Regarding claims 1 and 16, the applicant argues that Busch fails to teach or suggest “wherein the image output controller determines the kinds of objects included in the first and second images and controls output of areas where the objects exist in consideration of the kinds of the output objects,” and “the transmittance control panel determines transmittance corresponding to the kinds of the objects and controls transmittance of the areas where the objects exist to fit the determined transmittance.”  The examiner respectfully disagrees.  As discussed in the rejection above, Busch properly teaches wherein the image output controller determines the kinds of objects included in the first and second images (several example are given, eg. and image that requires privacy, as discussed in [0469], and annotation 1904, etc.) and controls output of areas where the objects exist in consideration of the kinds of the output objects (eg. various areas are controlled to be opaque or transparent for “augmented reality applications” as discussed in [0676]). Also, the transmittance control panel determines transmittance corresponding to the kinds of the objects (eg. an object that requires privacy may be controlled to be opaque, see [0469]) and controls transmittance of the areas where the objects exist to fit the determined transmittance (seen in Fig. 19A, annotations are controlled to be opaque, and thus viewable over the transparent “backgrounds” such as the mountain and traisl).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691